ACCEPTED
                                                                                       14-14-00610-CR
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   1/7/2015 9:12:29 PM
                                                                                  CHRISTOPHER PRINE
                               No. 14-14-00610-CR                                               CLERK




                                      IN THE
                                                                      FILED IN
                                                               14th COURT OF APPEALS
                      Court of Appeals                            HOUSTON, TEXAS

         For the Fourteenth Judicial District of Texas          1/7/2015 9:12:29 PM
                                                               CHRISTOPHER A. PRINE
                         At Houston                                     Clerk

                                  __________

                        ALAN POZZERLE,
                                   Appellant
                                        v.

                   THE STATE OF TEXAS
                                   Appellee
                                   _________
                              Cause number 1384872
                        In the 183rd Judicial District Court
                             Of Harris County, Texas
                                   _________

   Appellant’s Motion for Extension of Time Within
          Which to file the Appellant’s Brief
                                  __________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Alan Pozzerle, the appellant, under TEX. R. APP. P. 10.1 & 10.5(b), moves

for an extension of time within which to file his appellate brief. In support of his

motion, the appellant submits the following:

      (A)   The appellant’s brief is due on January 5, 2015.
      (B)   The appellant seeks an extension of time to file the appellant’s brief
            until, February 4, 2015.
      (C)   The appellant relies upon the following facts to reasonably explain the
            need for an extension:
                   Due to an unexpected hospitalization, the undersigned was
                   unable to complete the appellant’s brief by January 5th and
                   requests some additional time.

      (D) Two previous motions requesting an extension of time to file the
          appellant’s brief has been requested and granted.

      WHEREFORE, the appellant prays that this Court will grant the requested

extension until February 4, 2015.

                                            Respectfully submitted,

                                               __/s/__Kelly Smith___________
                                               KELLY ANN SMITH

                   CERTIFICATE OF COMPLIANCE & SERVICE

      Pursuant to TEX. R. APP. P. 9.5 & 9.4, this certifies that this document

contains 268 words and a copy of the foregoing was served on the State at the

following address: Devon Anderson, District Attorney,    1201 Franklin, 6th Floor,

Houston, Texas 77002.


                                               __/s/__KellySmith______________
                                               KELLY ANN SMITH
                                               Texas Bar No. 00797867

                                               P.O. Box 10751
                                               Houston, TX 77206
                                               281-734-0668
                                               Kelly.A.Smith.06@gmail.com



                                           2